___________

                                     No. 96-1196
                                     ___________

In re: Calvin Lee Sale,                   *
                                          *
              Debtor,                     *
                                          *
     -----------------                    *
                                          *
Calvin Lee Sale,                          *   Appeal from the United States
                                          *   District Court for the
              Appellant,                  *   Southern District of Iowa.
                                          *
     v.                                   *   (UNPUBLISHED)
                                          *
U.S. Department of Education;             *
Iowa Student Aid Commission,              *
                                          *
              Appellees.                  *


                                     ___________

                        Submitted:   October 7, 1996

                            Filed:   October 15, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Calvin Lee Sale appeals the district court's1 order dismissing his
bankruptcy appeal for failure to prosecute.        We conclude the district
court did not abuse its discretion in dismissing Sale's appeal.
Accordingly, we affirm.         See 8th Cir. R. 47B.




     1
      The Honorable Harold D. Vietor, United States District
Judge for the Southern District of Iowa.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-